Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  July 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s amendment filed on March 2, 2022. Claims 7-10 have been withdrawn as a response to the Requirement for Restriction filed on January 5, 2022. Claims 1-6 and 11-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20: A system of measuring return loss or load impedance by sweeping microwave energy across a band while measuring return loss or impedance, and in the process identifying the operating frequency or frequencies where the best impedance match occurs, and providing a two phase process to optimally tune the microwave generator to the plasma apparatus, wherein the first phase, a excess of reflected power that could cause the plasma to extinguish, while measuring the return loss or impedance of the plasma apparatus; and further wherein an optimum power and frequency settings for each phase can be stored for future use, so the tuning operation may not be required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-20 (5-6, 13-14 and 16-17 as being dependent from the independent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 1 recites “similar device, and it is unclear what is meant by a “similar device”. For purposes of examination, claim 1 will be interpreted as reading as follows: “A method of exciting of a gas plasma generator, comprising…”.
Regarding Claim 2, line 2 recites “significant impedance change”, and it is unclear what is meant by a “significant impedance change”. For purposes of examination, claim 2 will be interpreted as reading as follows: “The method of claim 1, further comprising determining if the gas plasma was struck by monitoring return loss or load impedance.”
Regarding Claim 3, line 1 recites “the operating cycle”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, line 2 recites “significant increase”, and it is unclear what is meant by a “significant increase”. For purposes of examination, claim 4 will be interpreted as reading as follows: “…determining if there was an increase in the monitored return loss.”
Regarding Claim 12, line 2 recites “a maintenance level”, and it is unclear what is meant by “a maintenance level”. For purposes of examination, claim 12 will be interpreted as reading as follows: “… further comprising reducing microwave power after the plasma has been initiated.”
Regarding Claim 15, lines 1-2 recites “excess of reflected power”, and it is unclear what is meant by “excess of reflected power”. For purposes of examination, claim 15 will be interpreted as reading as follows: “… wherein the bounded range prevents reflected power to mitigate extinguishing of the plasma.”
Regarding Claim 18, line 1 recites “the optimum power”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, line 1 recites “similar device, and it is unclear what is meant by a “similar device”. Line 2 recites “enhanced control of the plasma”, and it is unclear what is meant by “enhanced control”. For purposes of examination, claim 19 will be interpreted as reading as follows: “A system of exciting of a gas plasma generator using application of high speed pulsed or pulse width modulated microwave energy in order to provide control of the plasma, the frequency and duty cycle of the pulse mode is adjustable by the user, or automatically adjusted based on impedance measurement or readings from sensors incorporated into the plasma apparatus, where a microwave generator's exciter is keyed by a pulse width signal thus allowing very high speed pulse modulation.”
Regarding Claim 20, line 7 recites “changed significantly”, and it is unclear what is meant by a “significant increase”. Line 10 recites “an excess of reflected power”, and it is unclear what is meant by “an excess of reflected power”. Lines 12-13 recites “so the tuning operation may not be required”, it is unclear as to the metes and bounds of the claim. For purposes of examination, claim 20 will be interpreted as reading as follows: A system of measuring return loss or load impedance by sweeping microwave energy across the band while measuring return loss or impedance, and in the process identifying the operating frequency or frequencies where the best impedance match occurs, and providing a two phase process to optimally tune the microwave generator to the plasma apparatus, wherein the first phase, a "Best Frequency" frequency sweep operation is performed to select the optimal frequency for the ignition pulse, and in the second phase, after the plasma has been initiated and the microwave power and the plasma generator impedance has changed, the power is reduced to a level sufficient to maintain the plasma, and the system automatically determines the new frequency having the best impedance match by sweeping up and down in frequency in a bounded range to prevent reflected power that could cause the plasma to extinguish, while measuring the return loss or impedance of the plasma apparatus; and further wherein the optimum power and frequency settings for each phase can be stored for future use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Pub. No.: US 2010/0207528); hereinafter referred to as “Choi”.
Regarding Claim 1, (as understood by the Examiner) Choi teaches, in Figures 1-3 and 5, a method of exciting of a gas plasma generator, comprising: a solid-state microwave generator (100) producing a fast, high power microwave ignition pulse; and reducing power to a defined maintenance level; wherein a frequency and power level of the microwave ignition pulse and the maintenance level may be set by a user or may be automatically determined (via (300)).
Regarding Claim 2, (as understood by the Examiner) Choi teaches the method of claim 1, further comprising determining if the gas plasma was struck by monitoring return loss or load impedance to detect an impedance change (“Therefore, the change of the impedance matching condition is automatically monitored and the microwave frequency is adjusted after the plasma is generated…”).

Claim(s) 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Pub. No.: US2018/0146518); hereinafter referred to as “Ma”.
Regarding Claim 11, Ma teaches, in Figures 2-3, a method for tuning the generation of plasma with a high-power microwave system, the method comprising: automatically identifying and operating the high-power microwave system at an optimal frequency for an ignition pulse ([0021]); igniting the plasma via the ignition pulse; and after the plasma has been initiated, determining the impedance level ([0050]).
Regarding Claim 20, (as understood by the Examiner), Ma teaches, in Figures 2-3, a system of measuring return loss or load impedance by sweeping microwave energy across the band while measuring return loss or impedance, and in the process identifying the operating frequency or frequencies where the best impedance match occurs ([0050]), and providing a process to optimally tune the microwave generator to the plasma apparatus, wherein the first phase, a "Best Frequency" frequency sweep operation is performed to select the optimal frequency for the ignition pulse ([0021]), and in the second phase, after the plasma has been initiated and the microwave power and the plasma generator impedance has changed significantly, the power is reduced to a level sufficient to maintain the plasma, and the system automatically determines the new frequency having the best impedance match by sweeping up and down in frequency in a bounded range ([0030]) to prevent an excess of reflected power that could cause the plasma to extinguish, while measuring the return loss or impedance of the plasma apparatus; and further wherein the optimum power and frequency settings for each phase can be stored for future use ([0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844